Citation Nr: 0602048	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  00-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1969.  He died in March 1998, and the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision by the RO.  This case was 
previously before the Board in July 2003.  At that time, it 
was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, this appeal is once again being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on her part.


REMAND

When this case was remanded in July 2003, the Board 
requested, among other things, that the RO ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was completed.  The Board also asked the RO to 
ensure that all pertinent records of VA treatment were 
procured for review; to request verification as to whether 
the veteran served in Vietnam, in the waters offshore 
Vietnam, or in other locations if the conditions of service 
involved duty or visitation in Vietnam; and to obtain a 
medical opinion with respect to certain matters pertaining to 
the cause of the veteran's death.

Unfortunately, the requested development has not been 
completed.  The record on appeal shows that the appellant was 
provided with a VCAA notice letter in August 2003; that VA 
treatment records were procured; that information was 
obtained as to the movements of various ships upon which the 
veteran served during the Vietnam era; and that a medical 
opinion was obtained.  The Board notes, however, that the 
VCAA letter provided to the appellant did not contain notice 
as to the information and evidence necessary to substantiate 
her claim for service connection for the cause of the 
veteran's death.  Nor did it contain a specific request that 
she submit any evidence in her possession that pertained to 
her claim.  38 C.F.R. § 3.159(b) (2005).  As for the VA 
treatment records that were procured, the Board notes that it 
appears that only those records that were available 
electronically were obtained for association with the claims 
file, and that no effort was made to obtain hand- or 
typewritten records of earlier clinical visits.  (The 
electronic records in the file contain laboratory data dating 
back as far as October 1987, with no corresponding clinical 
entries.)  The Board also notes that no information was 
obtained as to the movements or history of the USS Fremont 
during the latter part of 1967, when the veteran was 
apparently aboard that vessel, and that the physician who 
provided the requested medical opinion failed to provide all 
of the information required by the REMAND.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the appellant and her representative an 
appropriate VCAA notice letter relative to the 
claim here on appeal.  Afford a reasonable 
opportunity for response.

2.  Ask the VA Medical Center (VAMC) in Baltimore, 
Maryland to provide copies of any and all treatment 
records pertaining to the veteran, including, but 
not limited to, any and all hand- or typewritten 
(i.e., non-electronic) clinical records, progress 
notes, and/or reports of hospitalization, whether 
or not they have been archived.  If no so such 
records are available, the VAMC should be asked to 
note that fact in writing.  The response(s) 
received, and any evidence obtained, should be 
associated with the claims file.

3.  Obtain further historical information as to the 
location and movements of the USS Fremont during 
the latter half of 1967.  The information obtained 
should be associated with the claims file.

4.  After the foregoing development has been 
completed, arrange to have a physician review the 
veteran's claims file and provide opinions as to 
each of the following questions:

a.  Did the veteran's oropharyngeal cancer 
originate in an anatomical location that can 
properly be considered to be a part of the 
lung, bronchus, larynx, or trachea?

b.  What is the medical likelihood that 
service-connected disability, whether alone or 
together with some other condition, was the 
immediate or underlying cause of the veteran's 
death, or etiologically related thereto?  
(Please note that, at the time of his death, 
the veteran was service-connected for cerebral 
disease with peripheral neuritis; hypertensive 
cardiovascular renal disease; and bilateral 
hearing loss.)

c.  If service-connected disability was not 
the immediate or underlying cause of the 
veteran's death, and was not etiologically 
related thereto, what is the medical 
likelihood that service-connected disability 
contributed substantially or materially to 
death, combined to cause death, or aided or 
lent assistance to the production of death?  
Was the veteran rendered materially less 
capable of resisting the effects of terminal 
disease processes as a result of service-
connected disability?

d.  What is the medical likelihood that the 
causes of the veteran's death are otherwise 
attributable to his period of military 
service, to include any in-service exposure to 
herbicides, insecticides, or asbestos, or to 
in-service tobacco use and nicotine 
dependence?  (With respect to asbestos, please 
note that the veteran served for at least 
three years on ships that were constructed 
during World War II, and that VA recognizes 
that asbestos was used extensively in military 
ship construction during that era; that 
disease-causing exposure to asbestos may be 
brief and/or indirect; that exposure to 
asbestos can in some cases produce cancers of 
the larynx and pharynx; and that the latency 
period for disease can range from 10 to 45 
years or more.  See Veterans Benefits 
Administration Adjudication Procedure Manual 
M21-1MR, Part IV, ch. 2, para. 9.)

All opinions should be explained within the context 
of the available evidence, and the rationale should 
be explained in detail.  If the examiner provides 
an opinion that is contrary to one already of 
record, the examiner should point to specific 
findings and/or medical authority to explain why 
his or her opinion differs.  In this regard, the 
examiner should specifically comment on the 
findings made in the March 1993 death certificate, 
as well as the VA medical opinions dated in January 
2001, November 2001, and May 2005.

5.  Thereafter, take adjudicatory action on the 
appellant's claim.  If the benefit sought is 
denied, furnish a supplemental statement of the 
case (SSOC) to the appellant and her 
representative.  The SSOC should contain, among 
other things, a citation to, and summary of, 
38 C.F.R. § 3.307(a)(6).

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


